Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 12/27/2018 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application No. 20130110791 to Cai et al. (hereinafter “Cai”).
As to claim 1, Cai teaches a method, comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0016-0024): 
extracting text windows of varying length from text in one or more content items associated with an entity (par. 0032-0036, extracting text information related to address of an entity); 

identifying, by the computer system, based on the scores and validation rules applied to the text windows, one of the text windows as an address for the entity (par. 0046, 0047, identifying and updating addresses); and 
storing the selected one of the text windows as the address for the entity (par. 0046, 0047, 0054, storing new or updated addresses).
As to claim 2, Cai teaches the method of claim 1, further comprising: generating the features from the text windows (par. 0031, generating feature vectors).
Regarding claims 13, 14, is essentially the same as claim 1, 2, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 20, is essentially the same as claim 1 except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, and further in view of U.S. Patent Application Publication No. 20180285773 to Hsiao et al. (hereinafter “Hsiao”).
As to claim 3, Cai teaches the method of claim 2. Cai does not explicitly teach wherein generating the features from the text windows comprises: generating hash values from tokens in a text window in the text windows; and creating a feature vector for the text window by updating elements of the feature vector based on indexes represented by the hash values as claimed.
Hsiao teaches wherein generating the features from the text windows comprises: generating hash values from tokens in a text window in the text windows; and creating a feature vector for the text window by updating elements of the feature vector based on indexes represented by the hash values (par. 0035-0036, generating and updating features of trainable classifiers, i.e. “To convert an N-gram to a feature, the hashing vectorizer 214 inputs the N-gram into a hash function associated with the hashing vectorizer 214. The hash function determines a hash value that serves as an index to a hash "bucket" in an array (or a comparable data structure). The bucket corresponds to a feature; the feature is set to a nonzero value. The hashing vectorizer 214 repeats this process for each N-gram.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cai with the teaching of Hsiao because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would .

Claims 4,5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, and further in view of U.S. Patent Application Publication No. 20190171755 to Yanez et al. (hereinafter “Yanez”).
As to claim 4, Cai teaches the method of claim 2. Cai does not explicitly teach wherein generating the features from the text windows comprises: generating binary features indicating the presence or absence of address components in the text windows as claimed.
Yanez teaches wherein generating the features from the text windows comprises: generating binary features indicating the presence or absence of address components in the text windows (par. 0026, features generated including whether information is missing or or whether a portion of an address provided by the place record is missing, such as a street name, zip code, street number, or locality name.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cai with the teaching of Yanez because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Yanez would allow Cai to “improve the quality of results, accuracy of results, or overall performance” (Yanez, par. 0002-0011).
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Cai and Yanez teaches the method of claim 4, wherein the address components comprise at least one of: 
Regarding claim 15, 16, is essentially the same as claim 4, 5, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 

Claims 6, 7, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, and further in view of U.S. Patent Application Publication No. 20090119268 to Bandaru et al. (hereinafter “Bandaru”).
As to claim 6, Cai teaches the method of claim 1. Cai does not explicitly teach wherein extracting the text windows of varying length from the text in the one or more content items associated with the entity comprises: identifying a token representing an address ending in the text; and generating a subset of the text windows of varying length to end at the token as claimed.
Bandaru teaches wherein extracting the text windows of varying length from the text in the one or more content items associated with the entity comprises: identifying a token representing an address ending in the text; and generating a subset of the text windows of varying length to end at the token (Fig. 7A, par. 0052, 0102-0110, token representing address of varying length.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cai with the teaching of Bandaru because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bandaru would allow Cai to enable  “improved method and system for crawling, mapping and extracting information from web pages where the extracted information can be mapped to a specific business” (Bandaru, par. 0020).
As to claim 7, Cai teaches the method of claim 1. Cai does not explicitly teach wherein extracting the text windows of varying length from the text in the one or more content items associated with the 
Bandaru teaches wherein extracting the text windows of varying length from the text in the one or more content items associated with the entity comprises: generating the text windows to contain varying numbers of tokens associated with valid addresses (Fig. 7A, par. 0052, 0102-0110, token representing address of varying length.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cai with the teaching of Bandaru because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bandaru would allow Cai to enable  “improved method and system for crawling, mapping and extracting information from web pages where the extracted information can be mapped to a specific business” (Bandaru, par. 0020).
As to claim 11, Cao teaches the method of claim 1. Cao does not explicitly teach further comprising: cleaning the text in the one or more content items prior to extracting the text windows from the text as claimed.
Bandaru teaches further comprising: cleaning the text in the one or more content items prior to extracting the text windows from the text (par. 0101, cleaning text for extraction.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cai with the teaching of Bandaru because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bandaru would allow Cai to enable  “improved method and system for crawling, mapping and extracting information from web pages where the extracted information can be mapped to a specific business” (Bandaru, par. 0020).

Regarding claims 17, is essentially the same as claim 7, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, and further in view of U.S. Patent No. 8285656 to Chang et al. (hereinafter “Chang”).
As to claim 8, Cai teaches the method of claim 1. Cai does not explicitly teach wherein selecting the one of the text windows as the address for the entity comprises: identifying, based on the scores, a subset of the text windows with highest scores from the machine learning model; applying the validation rules to address labels for tokens in the subset of the text windows to generate adjusted scores for the subset of the text windows; and selecting the one of the text windows with a highest adjusted score as the address for the entity as claimed.
Chang teaches wherein selecting the one of the text windows as the address for the entity comprises: identifying, based on the scores, a subset of the text windows with highest scores from the machine learning model; applying the validation rules to address labels for tokens in the subset of the text windows to generate adjusted scores for the subset of the text windows; and selecting the one of the text windows with a highest adjusted score as the address for the entity (col. 9 ln. 32-col. 12 ln. 11, identifying and ranking address for an entity based on artificial intelligence)
.

Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, Chang, and further in view of U.S. Patent Application Publication No. 20090119268 to Bandaru et al. (hereinafter “Bandaru”).
As to claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Cai and Chang teaches the method of claim 8. The combination of Cai and Chang does not explicitly teach wherein selecting the one of the text windows as the address for the entity further comprises: updating the subset of the text windows based on Uniform Resource Locators (URLs) of the one or more content items from which the text windows were extracted as claimed.
Bandaru teaches wherein selecting the one of the text windows as the address for the entity further comprises: updating the subset of the text windows based on Uniform Resource Locators (URLs) of the one or more content items from which the text windows were extracted (par. 0017, 0026, 0066, 0069, subset of text windows comprising URLs.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Cai and Chang with the teaching of Bandaru because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bandaru would allow combination of Cai and Chang to enable  “improved method and system for crawling, mapping and 

As to claim 10, the rejection of claim 8 is hereby incorporated by reference, the combination of Cai and Chang teaches the method of claim 8. The combination of Cai and Chang does not explicitly teach wherein applying the validation rules to address labels for tokens in the subset of the text windows comprises at least one of: validating a start of an address at a beginning of a text window; validating a number of tokens associated with an address label; and validating a road label associated with the text window as claimed.
Bandaru teaches wherein applying the validation rules to address labels for tokens in the subset of the text windows comprises at least one of: validating a start of an address at a beginning of a text window; validating a number of tokens associated with an address label; and validating a road label associated with the text window (Fig. 7A-8, par. 0052, 0102-0112, validating business attributes, including address labels.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Cai and Chang with the teaching of Bandaru because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bandaru would allow combination of Cai and Chang to enable  “improved method and system for crawling, mapping and extracting information from web pages where the extracted information can be mapped to a specific business” (Bandaru, par. 0020).
Regarding claim 18, is essentially the same as claim 8 and 9, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168